 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Kui Zhu, et al.,                                 No. CV-19-04529-PHX-GMS
10                     Plaintiffs,                        ORDER
11       v.
12       Taronis Technologies Incorporated, et al.,
13                     Defendants.
14
15             Pending before the Court is Defendants Taronis Technologies, Inc.1 (“Taronis” or
16   “Company”), Robert L. Dingess, Scott Mahoney, Ermanno P. Santilli, Kevin Pollack, and
17   William W. Staunton (collectively “Defendants”) Motion to Dismiss First Amended Class
18   Action Complaint. (Doc. 45.) The Court held oral argument on this matter on February 21,
19   2020. Having read the parties briefing and heard their arguments, the Motion will be
20   granted in part and denied in part.
21                                          BACKGROUND
22             This action concerns an alleged fraudulent scheme to artificially inflate the market
23   price of Taronis common stock by deceiving the investing public about the existence of a
24   material contract between Taronis and the City of San Diego. This federal securities class
25   action is brought on behalf of all persons or entities who purchased or otherwise acquired
26   Taronis common stock between January 28, 2019 and February 12, 2019 (“Plaintiffs”)
27   when the stock prices were allegedly artificially inflated.
28   1
       Taronis Technologies, Inc. was formerly named MagneGas Applied Technology
     Solutions, Inc. The Company changed its name on January 31, 2019.
 1          Taronis is an energy company that offers technology solutions to create, process,
 2   and produce hydrogen-based fuel.2 Taronis has had difficulty maintaining its listing on
 3   NASDAQ. On May 7, 2018, NASDAQ informed Taronis that to avoid delisting it needed
 4   to, among other things, maintain its common stock price above $1.00 for ten consecutive
 5   business days. To ensure compliance, Taronis’s Board of Directors obtained the consent of
 6   Taronis’s majority stockholders to approve a reverse stock split of the outstanding common
 7   stock and treasury stock. The reverse stock split was anticipated to result in an immediate
 8   increase in the market price of the common stock to an average of $4.20—well above the
 9   Nasdaq $1.00 minimum. The reverse stock split went into effect on January 30, 2019.
10   Plaintiffs concede this method of boosting Taronis’s stock price was lawful.
11          However, Plaintiffs allege Defendants were simultaneously planning a fraudulent
12   means of inflating the stock price. On January 28, 2019 Taronis disclosed in an SEC filing
13   and related press release (“Press Release”) that the City of San Diego (the “City”) elected
14   to use Taronis’s MagneGas2 as its fuel of choice. In pertinent part, the Press Release stated:
15                  City of San Diego Adopts MagneGas Metal Cutting Fuel
16                           Major New Client Win Southern California
17          TAMPA, Fla., Jan. 28, 2019 -- MagneGas Applied Technology Solutions,
            Inc. (“MagneGas” or the “Company”) (NASDAQ: MNGA), a leading clean
18          technology company in the renewable resources and environmental solutions
            industries, announced today that the City of San Diego has elected to use
19          MagneGas as its metal cutting fuel of choice, marking the first major city
            contract for the adoption of our metal cutting fuels. The City of San Diego
20          has historically used acetylene to maintain a wide range of equipment used
            for waste removal, maintenance and infrastructure support and as of this
21          contract, the City will immediately begin adoption of MagneGas’ cleaner and
            safer fuel products. . . .
22
23   (Doc. 36 at 8.) Plaintiffs allege that the market price of Taronis common stock promptly
24   increased over 25% after news of the San Diego contract was published.
25          However, the day after the Press Release was published, the City’s Senior Public
26   Information Officer requested that the Press Release be immediately removed. The City
27   2
       Defendants Dingess, Mahoney, Santilli, Staunton, and Pollack (collectively “Individual
     Defendants”) sit on Taronis Board of Directors. Defendant Mahoney served as Taronis
28   Chief Executive Officer and President. Defendants Dingess, Pollack, and Staunton also
     served on the Board’s Audit Committee.

                                                 -2-
 1   Officer explained, “while the product has been tested the City of San Diego does not have
 2   any procurement contract or any agreement with [Taronis] to purchase any of its products.”
 3   (Doc. 36 at 15.) Plaintiffs also cite internal emails from the City stating that “[t]he [Taronis]
 4   news release . . . is incorrect. The City of San Diego does NOT have a contract with this
 5   company. . . . This is appalling that they’d get this so wrong.” (Doc. 36 at 14.)
 6          Pursuant to the City’s request, the Press Release was later removed from Taronis’s
 7   website, but no corrective disclosure was filed with the SEC. Investors quickly commented
 8   on social media regarding the sudden disappearance of the Press Release from the
 9   Company’s website. One investor noted, “[t]he announcement on the website disappeared
10   though. . . . What happened?” Another explained, “I was told they published news that they
11   signed a deal with the city of San Diego & the mayor made them take down the news
12   because it wasn’t true. Beware.” By February 11, 2019 Taronis stock price again fell below
13   the NASDAQ $1.00 minimum. On February 12, 2019, Taronis filed a Form 8-K/A with
14   the SEC that explained,
15          On January 28, 2019, Taronis Technologies, Inc., formerly known as
            MagneGas Applied Technology Solutions, Inc. (the “Company”) issued a
16          press release and filed a corresponding Current Report on Form 8−K with
            the SEC, which stated that the City of San Diego had elected to use
17          MagneGas2 as its metal cutting fuel of choice and that this was the first major
            city contract for the adoption of the Company’s metal cutting fuels. The
18          Company has determined that it is necessary to correct its prior disclosure.
            The Company has an approval and a written authorization from the City of
19          San Diego’s Fleet Operations to move forward with the procurement of gas
            and other hard goods from the Company at three different locations within
20          the City. This procurement covers more than one division within the
            municipality, and was received from a city official with sufficient authority
21          to approve the procurement process. In the welding supply and gas
            distribution business purchases and sales of hard goods and gases are
22          typically made through a process whereby a purchaser receives a quote for
            goods from the seller and then places an order which is later memorialized
23          in a purchase order. The Company treats purchase orders as contracts and
            made its prior disclosure with that treatment in view, however, the Company
24          does not have any formal binding contracts, agreements or long−term
            purchase commitments with the City of San Diego beyond the existing
25          approval, nor any commitment that any of the Company’s products will be
            purchased as the products of choice for their respective applications.
26
     (Doc. 36 at 18.)
27
            Plaintiffs rely on the quoted materials to allege that “the Company’s disclosure
28
     about the contract with the City of San Diego was entirely false. Taronis had not entered

                                                   -3-
 1   into any contract with the City of San Diego for its proprietary metal-cutting fuel; nor was
 2   the City adopting the Taronis product as its metal-cutting fuel of choice.” (Doc. 36 at 2-3.)
 3   Plaintiffs claim that Defendants knew the Press Release was false but released it to
 4   artificially inflate the common stock price. Plaintiffs allege that Defendants waited until
 5   February 12, 2019 to clarify the Press Release in an attempt to obtain compliance with
 6   NASDAQ’s minimum bid price for the required ten consecutive business days.
 7   Consequently, the First Amended Complaint (“FAC”) alleges claims for (1) violations of
 8   Section 10(b) of the Exchange Act and SEC Rule 10b-5(b) against Defendant Taronis and
 9   Defendant Mahoney (Count I); and (2) violations of SEC Rule 10b-5(a) &(c) (Count II)
10   and Section 20(a) of the Exchange Act (Count III) against the Individual Defendants.
11   Defendants move to have Counts I and II dismissed pursuant to Federal Rule Civil
12   Procedure 12(b)(6).3
13                                           DISCUSSION
14   I.     Legal Standards
15          A.     Motions to Dismiss Pursuant to Rule 12(b)(6)
16          When considering a motion to dismiss pursuant to Rule 12(b)(6), “a court must
17   construe the complaint in the light most favorable to the plaintiff and must accept all well-
18   pleaded factual allegations as true.” Shwarz v. United States, 234 F.3d 428, 435 (9th Cir.
19   2000). A court, however, is “not bound to accept as true a legal conclusion couched as a
20   factual allegation.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan
21   v. Allain, 478 U.S. 265, 286 (1986)).
22          To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain
23   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. “A claim has
24   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
25   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
26   Iqbal, 556 U.S. 662, 678 (2009). Dismissal under Rule 12(b)(6) may be “based on the lack
27
     3
       Defendants ask the Court to dismiss Plaintiff’s Amended Complaint, but Defendants’
28   motion does not assert any arguments against Count III. Because Count III is not addressed
     in the briefing the Court declines to consider its dismissal.

                                                   -4-
 1   of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable
 2   legal theory.” Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
 3          B.     Pleading Standard for Securities Fraud Claims
 4          Securities fraud claims must satisfy the dual pleading requirements of Rule 9(b) and
 5   the Private Securities Litigation Reform Act of 1995 (“PSLRA”). Zucco Partners, LLC v.
 6   Digimarc Corp., 552 F.3d 981, 990 (9th Cir. 2009). Under Rule 9(b)’s heightened pleading
 7   requirement, “a party must state with particularity the circumstances constituting fraud.”
 8   This standard is satisfied if a pleading identifies “the who, what, when, where, and how of
 9   the misconduct charged, as well as what is false or misleading about the purportedly
10   fraudulent statement, and why it is false.” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637
11   F.3d 1047, 1055 (9th Cir. 2011) (internal quotation marks and brackets omitted).
12          The PSLRA requires “that a complaint plead with particularity both falsity and
13   scienter.” Ronconi v. Larkin, 253 F.3d 423, 429 (9th Cir. 2001). A complaint must “specify
14   each statement alleged to have been misleading, [and] the reason or reasons why the
15   statement is misleading.” 15 U.S.C. § 78u–4(b)(1). The complaint must also “state with
16   particularity facts giving rise to a strong inference that the defendant acted with the required
17   state of mind.” 15 U.S.C. § 78u–4(b)(2). To qualify as “strong” under this statute, “an
18   inference of scienter must be more than merely plausible or reasonable—it must be cogent
19   and at least as compelling as any opposing inference of nonfraudulent intent.” Tellabs, Inc.
20   v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007).
21   II.    Analysis
22          A.     Defendants Taronis and Mahoney
23          To state a claim under Section 10(b) and Rule 10b-5, Plaintiffs must show with
24   particularity (1) a material misrepresentation or omission of material fact; (2) scienter; (3) a
25   connection with the purchase or sale of a security; (4) reliance; (5) economic loss; and
26   (6) loss causation. Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341–42 (2005). Defendants
27   assert that Plaintiffs have failed to adequately plead a material misrepresentation, scienter,
28   and loss causation.


                                                  -5-
 1                 1.     Material Misrepresentation
 2          Defendants claim that Plaintiffs have failed to allege a material misrepresentation
 3   or omission of material fact with respect to the Press Release because Taronis did have a
 4   contract with the City. Defendants explain, as they did in their February 12 Form 8-K/A,
 5   that they had a purchase order from the City,4 and under basic contract law, purchase orders
 6   submitted after the purchaser received a quote are contracts.
 7          However, “a statement is misleading if it would give a reasonable investor the
 8   impression of a state of affairs that differs in a material way from the one that actually
 9   exits.” Berson v Applied Signal Technology, Inc., 527 F.3d 982, 985 (9th Cir. 2008)
10   (internal quotes and citations omitted). “[A] statement that is literally true can be
11   misleading and thus actionable under the securities laws.” Brody v Transitional Hospitals
12   Corp., 280 F.3d 997, 1006 (9th Cir. 2002). Thus, Defendants’ argument that they
13   technically had a contract is not dispositive.
14          Plaintiffs have adequately alleged that the Press Release was misleading because it
15   gave reasonable investors the false impression that Taronis had secured a long-term
16   contract with the City. The language of the Press Release that the City had “elected to use
17   MagneGas as its metal cutting fuel of choice” considered in conjunction with the reference
18   to a newly formed contract may create in the minds of a reasonable juror the impression of
19   a durable long-term, majority-type relationship. The City’s alleged response to the Press
20   Release further supports this interpretation. Plaintiffs assert that the City promptly
21   requested the Press Release be removed due to its inaccuracy and that Defendants complied
22   with the City’s request. Plaintiffs also alleged the contents of internal City emails
23   commenting on the Press Release’s falsity. While, as Defendant argues, these allegations
24   may not prove falsity, that is not the question before the Court. When the facts alleged are
25   assumed to be true, the City’s reaction to the Press Release supports the inference that the
26
     4
       Plaintiffs contest whether Defendants had secured a purchase order at the time of the
27   Press Release. Because the Court is required to construe all facts in favor of Plaintiffs on a
     motion to dismiss, the Court is not assuming the truth of Defendants’ assertion. The Court
28   is merely illustrating that even if Defendants had a purchase order, Plaintiffs have still
     alleged that the Press Release was misleading under Section 10(b).

                                                  -6-
 1   Press Release gave reasonable investors the impression that Taronis had a more significant
 2   agreement with the City than an “approval and a written authorization . . . to move forward
 3   with the procurement of gas.” (Doc. 45 at 7.) Plaintiffs have sufficiently alleged a material
 4   misrepresentation under Section 10(b) and Rule 10b-5.
 5                 2.     Scienter
 6          A defendant acts with scienter for purposes of Section 10(b) and Rule 10b-5 if he
 7   acts with “intent to deceive, manipulate, or defraud” or with “deliberate recklessness.” City
 8   of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605,
 9   619 (9th Cir. 2017). “[D]eliberate recklessness is an extreme departure from the standards
10   of ordinary care . . . which presents a danger of misleading buyers or sellers that is either
11   known to the defendant or is so obvious that the actor must have been aware of it.” Id.
12   (alterations in original) (internal quotations omitted). General facts demonstrating motive
13   and opportunity are not sufficient. Id. To be a “strong” inference, as required by the
14   PSLRA, the inference of scienter must be “at least as compelling as any opposing inference
15   one could draw from the facts alleged.” Tellabs, 551 U.S. at 314.
16          In this Circuit there is a dual inquiry to determine the sufficiency of a plaintiff’s
17   scienter pleadings. First, the court must determine “whether any of the allegations standing
18   alone, are sufficient to create a strong inference of scienter.” Dearborn Heights, 856 F.3d
19   at 620 (quoting N.M. State Inv. Council v. Ernst & Young LLP, 641 F.2d 1089, 1095 (9th
20   Cir. 2011)). “[I]f no individual allegation is sufficient, we conduct a ‘holistic’ review of
21   the same allegations to determine whether the insufficient allegations combine to create a
22   strong inference of intentional conduct or deliberate recklessness.” Id. (alterations in
23   original). However, where, as here, “falsity and scienter are ‘strongly inferred from the
24   same set of facts,’ we may ‘incorporate[ ] the dual pleading requirements of 15 U.S.C.
25   §§ 78u-4(b)(1) and (b)(2) into a single inquiry,’ asking ‘whether particular facts in the
26   complaint, taken as a whole, raise a strong inference that defendants intentional or [with]
27   deliberate recklessness made false or misleading statements to investors.’” In re Allied
28   Nevada Gold Corp. Securities Litigation, 743 F. App’x 887 (9th Cir. 2018) (alterations in


                                                 -7-
 1   original) (quoting Ronconi v. Larkin, 253 F.3d 423, 429 (9th Cir. 2001)).
 2          Defendants assert Plaintiffs allege “little more than . . . general corporate motive
 3   and opportunity, which courts routinely reject.” (Doc 45 at 17.) However, in support of its
 4   theory that Defendants acted with knowledge, intent, or deliberate recklessness in making
 5   and disseminating misleading statements in the Press Release, Plaintiffs allege that
 6   Defendants knew the contents of the Press Release were false or misleading; Defendants
 7   received an email, on January 29, from the City of San Diego (the purported counter-party
 8   to the contract) asking for the Press Release to be “immediately removed[d]” because the
 9   city did “not have any procurement contract or any agreement with [Defendants].” (Doc.
10   36 at 15); Defendants did not issue a corrective statement about the Press Release until
11   February 12; and, that motive and opportunity for fraud are also evident because
12   Defendants were working to maintain the Company’s listing on NASDAQ.
13          Thus, contrary to Defendants’ assertions, Plaintiffs’ allegation of scienter is based
14   on more than a general allegation of motive and opportunity. While Defendants claim they
15   innocently believed the Press Release was true and had no motive to mislead investors in
16   light of the approved reverse stock split, the facts alleged give rise to an inference that
17   Defendants intentionally or with deliberate recklessness made false or misleading
18   statements to investors. Plaintiffs have adequately alleged scienter.
19                 3.     Loss Causation
20          “To prove loss causation, the plaintiff must demonstrate a causal connection
21   between the deceptive acts that form the basis for the claim of securities fraud and the
22   injury suffered by the plaintiff.” Curry v. Yelp Inc., 875 F.3d 1219, 1225 (9th Cir. 2017)
23   (quoting Ambassador Hotel Co., Ltd. v. Wei–Chuan Inv., 189 F.3d 1017, 1027 (9th Cir.
24   1999)). “This inquiry requires no more than the familiar test for proximate cause.”
25   Mineworkers Pension Scheme v. First Solar Inc., 881 F.3d 750, 753 (9th Cir. 2018). In the
26   securities fraud context, “[t]he burden of pleading loss causation is typically satisfied by
27   allegations that the defendant revealed the truth through corrective disclosures which
28   caused the company’s stock price to drop and investors to lose money.” Lloyd v. CVB


                                                -8-
 1   Financial Corp., 811 F.3d 1200, 1209 (9th Cir. 2016) (internal quotations omitted). A
 2   causation theory based on revelation of the fraud is not the only means of establishing loss
 3   causation. First Solar, 881 F.3d at 754 (“[T[here are an ‘infinite variety’ of ways for a tort
 4   to cause a loss.”). However, when the complaint relies on a revelation theory of loss
 5   causation, allegations relying on the mere risk or potential for fraud are insufficient. Curry,
 6   875 F.3d at 1225.
 7            Defendant first argues that the FAC improperly alleges that the mere risk or
 8   potential for fraud caused Plaintiffs claimed loss. The Ninth Circuit has consistently held
 9   that when the purported theory of loss causation is based on the market’s revelation of the
10   alleged fraud “the mere announcement of an investigation” or some other analogous event
11   “is insufficient to establish loss causation because it does not reveal fraudulent practices to
12   the market.” Curry, 875 F.3d at 1225 (citing Loos v. Immersion, Corp., 762 F.3d 880, 890
13   (9th Cir. 2014)). The Ninth Circuit, however, recently held that a viable loss causation
14   theory can be based on such an event “if the complaint also alleges a subsequent corrective
15   disclosure by the defendant.” Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1210 (9th Cir.
16   2016).
17            In Lloyd, the defendant’s largest borrower informed defendant it would be unable
18   to make its payments and was contemplating bankruptcy. Id. at 1202. The defendant
19   nonetheless represented that there was no basis for serious doubt about the debtor’s ability
20   to repay its borrowings. Id. The defendant was later served a subpoena from the SEC
21   seeking information about its loan underwriting methodology and allowance for credit
22   losses. Id. The day after the defendant announced its receipt of the subpoena, its stock
23   dropped over 20%. Id. A month later, the defendant announced that the debtor was unable
24   to repay its loans. Id. In response, the stock price dropped less than one percent. Id. at 1205.
25            The complaint in Lloyd, asserting violations of Section 10(b) and Rule10b-5, alleged
26   that (1) the announcement of the subpoena caused the defendant’s stock price to drop
27   precipitously; (2) the market perceived the subpoena to be related to the defendant’s alleged
28   misstatements about the debtor’s ability to pay; (3) the market’s fears about the subpoena


                                                  -9-
 1   were confirmed by a subsequent disclosure; and (4) the subsequent disclosure’s minimal
 2   effect on the defendant’s stock price indicated that the previous substantial drop reflected,
 3   at least in part, the market’s concerns about the alleged misstatements. Id. at 1210–11.
 4   Based on these allegations, the court concluded that the plaintiff had “adequately pleaded
 5   a causal connection between the material misrepresentation and the loss.” Id. at 1211.
 6          The FAC closely resembles the complaint in Lloyd. It alleges that (1) market
 7   uncertainty about the existence of a contract resulting from Taronis’s removal of the Press
 8   Release from its website led to the decline in Taronis’s stock price; (2) the market perceived
 9   the removal of the Press Release to be related to its contents, i.e. Taronis’s relationship
10   with San Diego; (3) the market’s fears about the disappearance of the Press Release were
11   confirmed when the alleged fraud was “fully and finally revealed” by the February 12
12   announcement; and (4) the February 12 announcement had a minimal effect on Taronis’s
13   stock price. Thus, contrary to Defendant’s assertion, the FAC does not rely on the market’s
14   speculation of fraud derived from the removal of the Press Release alone. Plaintiffs theory
15   of a “slow leak” revelation is nuanced, but this Circuit has recognized that there are an
16   infinite number of ways to allege loss causation. First Solar, 881 F.3d at 754. The
17   allegations in the FAC, viewed together, adequately allege a viable loss causation theory.
18   C.f. Loos, 762 F.3d at 890 (holding that the complaint’s omission of two subsequent
19   disclosures confirming the market’s fears of fraud was “fatal to [plaintiff’s] ability to
20   plausibly allege loss causation).5
21
22
     5
       Defendant also argues that Plaintiffs’ loss causation theory must fail because the timing
23   of the drop in Taronis’s stock value more aptly lines up with the announcement and
     execution of the reverse stock split. However, the Court is not presently tasked with
24   determining the actual cause of Plaintiffs claimed loss. When the facts alleged in the
     complaint are assumed to be true, Plaintiffs have adequately pleaded a causal connection
25   between the material misrepresentation and the loss. See Metzler Inv. GMBH v. Corinthian
     Colleges, Inc., 540 F.3d 1049, 1062 (9th Cir. 2008) (“A plaintiff does not, of course, need
26   to prove loss causation in order to avoid dismissal; but the plaintiff must properly allege
     it.”); see also In re Impinj, Inc., Sec. Litig., 414 F. Supp. 3d 1327, 1337 (W.D. Wash. 2019)
27   (“Plaintiffs have the burden of showing that the misrepresentation was a substantial cause
     of the loss, but need not show that it was the sole reason for a drop in share price.”) (citing
28   Nuveen Mun. High Income Opportunity Fund v. City of Alameda., 730 F.3d 1111, 1119
     (9th Cir. 2013)).

                                                 - 10 -
 1            B.     Individual Defendants
 2            The FAC fails to state a claim against the Individual Defendants for violations of
 3   Rule 10b-5(a) and (c). “To state a claim under Rule 10b–5(a) and/or (c), a private plaintiff
 4   must allege facts showing (1) that the defendant committed a deceptive or manipulative
 5   act, (2) in furtherance of the alleged scheme to defraud [in connection with the purchase or
 6   sale of securities], (3) with scienter, [ ] (4) reliance[,] (5) economic loss, and (6) loss
 7   causation.” In re CytRx Corp. Sec. Litig., No. CV14-1956GHK(PJWX), 2015 WL 5031232
 8   (C.D. Cal. July 13, 2015) (internal quotations omitted). The facts alleged to support a Rule
 9   10b-5(a) or (c) claim, however, cannot be the same facts that form the basis of a Rule
10   10b-5(b) claim. WPP Luxembourg Gamma Three Sarl v. Spot Runner, Inc., 655 F.3d 1039,
11   1058 (9th Cir. 2011) (“A defendant may only be liable as part of a fraudulent scheme based
12   upon misrepresentations and omissions under Rules 10b–5(a) or (c) when the scheme also
13   encompasses conduct beyond those misrepresentations or omissions.”).
14            Here, the FAC does not allege any facts that are separate from those already alleged
15   in the Rule 10b-5(b) claim. Plaintiffs merely add that the Individual Defendants
16   “participated in the scheme to defraud” by participating in the issuance of the Press Release
17   and in the decision to delay issuing a corrective disclosure. This is not enough. C.f. In re
18   CytRx Corp. Sec. Litig., No. 14-cv-1956, 2015 WL 5031232, at *12 (C.D. Cal. July 13,
19   2015) (holding that a complaint alleged a Rule 10b-5(a) or (c) claim when, in addition to
20   the misrepresentation that was the basis for the Rule 10b-5(b) claim, the complaint also
21   “included conduct beyond said statements, including the hiring of promoters, planning and
22   editing well-timed article releases with targeted content to artificially inflate the value of
23   company stock and raise revenue, and covering up the Company’s involvement.”); Rabkin
24   v. Lion Biotechnologies, Inc., No. CV 14-1956-GHK (PJWx), 2018 WL 905862, at *16-17
25   (N.D. Cal Feb. 15, 2018) (similar); In re Galena Biopharma, Inc. Sec. Litig., 117 F. Supp.
26   3d 1154, 1166–67 (D. Or. 2015) (similar). Plaintiffs’ Rule 10b-5(a) and (c) claim against
27   the Individual Defendants (Count II) is dismissed.6
28
     6
         The Individual Defendants remain subject to this action under Count III.

                                                 - 11 -
 1                                       CONCLUSION
 2          The FAC adequately pleads a violation of Section 10(b) and Rule 10b-5 against
 3   Defendant Taronis and Defendant Mahoney. However, the FAC falls short with respect to
 4   its Rule10b-5(a) & (c) claim asserted against the Individual Defendants. Accordingly,
 5            IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss First Amended
 6   Class Action Complaint (Doc. 45) is GRANTED in part and DENIED in part. Defendant’s
 7   Motion to Dismiss with respect to Count I is denied. Defendant’s Motion to Dismiss with
 8   respect to Count II is granted.
 9            Dated this 8th day of April, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
